      Case 2:19-cv-11149-LMA-DMD Document 111 Filed 05/15/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS LLC *  CIVIL ACTION NO: 19-11149
                         *
VERSUS                   *  SECTION: I (3)
                         *
DEQUINCY R. RICHARD      *  JUDGE LANCE M. AFRICK
                         *
                         *  MAGISTRATE DANA M. DOUGLAS
****************************************************

                THIRD AMENDED NOTICE OF CORPORATE DEPOSITION
                         OF REC MARINE LOGISTICS, LLC

To:       REC MARINE LOGISTICS, LLC
          Through its Attorney of Record
          Fred E. Salley
           77378 Hwy 1081
           P.O. Box 3549
          Covington, LA 70434


          PLEASE TAKE NOTICE that, in accordance with the Federal Rules of Civil Procedure,

Dequincy Richard, will take the oral and videotaped deposition of Rec Marine Logistics, LLC,

commencing at 10:30 a.m. on December 30, 2019, continuing to completion, at the offices of Rec

Marine Logistics, 810 Crescent Avenue, Lockport, Louisiana.

          In accordance with Fed.R.Civ.P. 30(b)(6), Rec Marine Logistics, LLC, is directed to

designate a person or persons to testify on its behalf to the matters set forth on Exhibit A attached

hereto.
    Case 2:19-cv-11149-LMA-DMD Document 111 Filed 05/15/20 Page 2 of 6



      The deposition will be recorded stenographically and by videotape, and the services

provided by goDEPO.

                                           Respectfully submitted,

                                           /s/ Eric J. Rhine
                                           Eric J. Rhine
                                           Texas SBN 24060485 (admitted pro hac vice)
                                           erhine@spaglaw.com
                                           SPAGNOLETTI LAW FIRM
                                           401 Louisiana Street, 8th Floor
                                           Houston, Texas 77002
                                           Telephone: 713.653.5600
                                           Facsimile: 713.653.5656

                                           and

                                           KOCH & SCHMIDT, LLC
                                           R. Joshua Koch, Jr.(La. Bar. No. 7767)
                                           650 Poydras Street, Suite 2660
                                           New Orleans, LA 70130
                                           Telephone: (504) 208-9040
                                           Facsimile: (504) 208-9041
                                           E-Mail: jkoch@kochschmidt.com

                                           Attorneys for Dequincy Richard
     Case 2:19-cv-11149-LMA-DMD Document 111 Filed 05/15/20 Page 3 of 6



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served upon
all counsel of record in accordance with the Federal Rules of Civil Procedure, via email, on this
18th day of December, 2019.

                                                    /s/ Eric J. Rhine
                                                    Eric J. Rhine
  Case 2:19-cv-11149-LMA-DMD Document 111 Filed 05/15/20 Page 4 of 6




                                   Exhibit “A”
                       AREAS ASKED TO GIVE TESTIMONY

1. All compensation and benefits paid to or otherwise available to Dequincy Richard
   (“Richard”) as an employee of Rec Marine Logistics as of the year of his accident.

2. All actions taken by or on behalf of Rec Marine Logistics upon being informed of the
   injury to Dequincy Richard.

3. All efforts taken by Rec Marine Logistics or on its behalf to investigate the accident and
   injury complained of in the Complaint for Declaratory Relief and Counterclaim.

4. All inspections and surveys of the M/V DUSTIN DANOS during the period January 1,
   2015 through the present.

5. A description of the M/V DUSTIN DANOS including, without limitation, the aft deck
   and stairs on which Richard alleges to have fallen.

6. All interviews taken in connection with Richard’s claim that he was injured while in the
   service of the M/V DUSTIN DANOS on or about November 6, 2018.

7. All maintenance and repairs performed on the M/V MISS CHRISTY from January 1,
   2015 to the present including the dates the maintenance/repairs were performed and the
   entity performing said repairs.

8. All allegations of the Complaint for Declaratory Relief, Counterclaim and Answer and
   defenses the Counterclaim.

9. A description of any surveillance of Dequincy Richard.

10. All defenses of Rec Marine Logistics to the allegations of the Counterclaim.

11. All issues raised by the documents identified in Exhibit “B”.

12. Relationship among Rec Marine Logistics, Gulf Offshore Logistics and Offshore
Transport Services as of the years 2018 and 2019.

13. Ownership and operation of the M/V DUSTIN DANOS during the years 2018 and 2019.

14. Description of all records relating to the ownership, operation, chartering and/or
maintenance of the M/V DUSTIN DANOS in the years 2018 and 2019.

15. The basis for Rec Marine’s refusal to pay maintenance and cure benefits to Richard and a
description of all documents or other records or things on which Rec Marine relies for its
denial.
  Case 2:19-cv-11149-LMA-DMD Document 111 Filed 05/15/20 Page 5 of 6




16. Rec Marine’s knowledge of any defects or potential hazards relating to the steps on
which Richard alleges to have fallen.

17. Repairs and/or maintenance to the steps on which Richard alleges to have fallen.

18. Description of all logs maintained or prepared by vessel personnel aboard the M/V
DUSTIN DANOS in the years 2018.

19. Description of all communications relating in any way to Richard’s alleged accident.

20. Description of all communications relating in any way to the stairs or other parts of the
vessel on which Richard alleges to have fallen.

21. Any information/facts known or reasonably believed to be known by Rec Marine, GOL,
Offshore Transport Services, Alex Griffin, Todd Danos, Drew Aucoin, Capt. Sam McCain,
Chris Holcomb and David Gilbert concerning any allegation or defense raised in the
Complaint for Declaratory Relief and the Counterclaim.

22. Location of the M/V DUSTIN DANOS during the period October 1, 2019 to the present
and availability for inspection.

23. Description of all subpoenas issued on your behalf in this case including the date it was
issued, to whom it was issued and description of any documents produced in response to the
subpoena.

24. Your answers and responses to Richard’s discovery to you.

25. All records, witnesses and/or other information relied on by you for your allegation that
“this accident was staged by plaintiff”.

26. All “facts” that you contend “strongly” indicate that Richard attempted to stage or create
an accident relying on old injuries.

27. Complete description of the investigation on which you rely for your allegation that that
Richard attempted to stage or create an accident relying on old injuries.

28. Identity and description of the crew of the vessels on which Richard was working at the
time of his alleged accident on or about November 6, 2018.

29. A description of all liability insurance reasonably believed to provide coverage to the
owner and/or operator of the vessel on which Richard was injured for claims for personal
injury such as the claim by Richard herein.

30. All actions taken by or on behalf of Rec Marine in connection with its hiring of Richard.
     Case 2:19-cv-11149-LMA-DMD Document 111 Filed 05/15/20 Page 6 of 6



   31. A description of Richard’s job with Rec Marine and the amount of time spent working on
navigable waters.

   32. Job requirements for the job Richard was hired to perform by Rec Marine.

    33. A description of all pre-hire screening, including medical, of Richard, and the results of
the screening.

   34. A description of the work taking place at the time of Richard’s accident.
